IN THE COURT OF APPEALS OF NORTH CAROLINA

                                        2022-NCCOA-39

                                        No. COA20-894

                                     Filed 18 January 2022

     Pamlico County, Nos. 19 CRS 66–67

     STATE OF NORTH CAROLINA

                    v.

     THOMAS WAYNE STEELE


              Appeal by defendant from judgments entered 31 January 2020 by Judge John

     E. Nobles, Jr., in Pamlico County Superior Court. Heard in the Court of Appeals 19

     October 2021.


              Attorney General Joshua H. Stein, by Special Deputy Attorney General Amy
              Kunstling Irene, for the State.

              Tin Fulton Walker & Owen, PLLC, by Noell P. Tin, for defendant-appellant.


              ZACHARY, Judge.


¶1            Defendant Thomas Wayne Steele appeals from judgments entered upon a

     jury’s verdicts finding him guilty of one count of embezzlement and four counts of

     exploitation of an older adult. On appeal, Defendant contends that the trial court

     erred by (1) denying his motion to dismiss the embezzlement charge for insufficient

     evidence, and (2) declining to give Defendant’s proposed special jury instruction. After

     careful review, we conclude that Defendant received a fair trial, free from prejudicial

     error.
                                        STATE V. STEELE

                                         2022-NCCOA-39

                                        Opinion of the Court



                                         Background

¶2         Defendant first met Lillie Monk and her late husband, Pastor Mike Monk, Jr.,

     in 1985. They became very close, eventually considering themselves family;

     Defendant called Mrs. Monk and Pastor Monk “Mom” and “Dad,” and the Monks

     referred to Defendant as their “son.” On 28 March 2015, Pastor Monk passed away

     unexpectedly. Defendant, who was also a pastor, delivered the eulogy at Pastor

     Monk’s funeral.

¶3         Mrs. Monk struggled to return to her daily life. She testified that her husband’s

     death “almost took [her] out[,]” and she felt like she “couldn’t make it without him[.]”

     Mrs. Monk’s family was concerned about her because she was so “grief-stricken” and

     “distraught.”

¶4         Following the funeral, Mrs. Monk visited Defendant and his wife for a week in

     their home in Concord, North Carolina, against her family’s advice. Over the next few

     months, she stayed with Defendant and his wife periodically. Defendant told Mrs.

     Monk that “he was there to help” her. Mrs. Monk testified at trial that she “thought

     [Defendant] was a man of God” who “loved [her]” and was “going to take care of [her.]”

     Mrs. Monk had little experience managing the household finances, as that had been

     her husband’s responsibility throughout their marriage. Because she trusted

     Defendant and thought of him as family, Mrs. Monk “just turned everything”—
                                       STATE V. STEELE

                                        2022-NCCOA-39

                                      Opinion of the Court



     including the keys to her home and post office box—over to Defendant after Pastor

     Monk’s death.

¶5          On 16 April 2015, less than a month after her husband’s death, Mrs. Monk

     added Defendant as joint holder on her State Employees’ Credit Union (SECU)

     savings and money-market accounts. She also redeemed over $146,000 in savings

     bonds and deposited that money into the joint money-market account. That same day,

     Mrs. Monk added Defendant as a joint holder on her First Citizens Bank accounts as

     well. In addition, at some point, Defendant linked his personal SECU accounts to

     Mrs. Monk’s SECU accounts, with the effect that any overdrafts on Defendant’s

     personal SECU account would be paid from the joint SECU accounts funded with

     Mrs. Monk’s money.

¶6          Shortly thereafter, on 12 June 2015, Defendant drove Mrs. Monk to an

     attorney’s office. Mrs. Monk testified that at Defendant’s behest, she executed a

     power of attorney naming Defendant as her attorney-in-fact. She also executed a will,

     naming Defendant to serve as her executor and leaving the majority of her estate to

     him.

¶7          A few months later, on 4 September 2015, funds were withdrawn from the joint

     First Citizens accounts and used to fund two bank accounts at Wells Fargo Bank.

     Mrs. Monk and Defendant were named as joint holders of the new Wells Fargo

     accounts. There was conflicting evidence as to who opened the Wells Fargo accounts.
                                         STATE V. STEELE

                                          2022-NCCOA-39

                                         Opinion of the Court



       Defendant testified that Mrs. Monk agreed to open these joint accounts. Mrs. Monk

       testified that the signatures on the applications for the two Wells Fargo accounts did

       not look like her handwriting; that she did not give Defendant permission to open the

       Wells Fargo accounts; and that she “didn’t know what was going on” with the Wells

       Fargo accounts because Defendant “took over.”

¶8           Concerned that Defendant was committing financial crimes against Mrs.

       Monk, her brother contacted the Pamlico County Sheriff’s Office, which transferred

       the case to Agent Kevin Snead at the State Bureau of Investigation. On 22 April 2019,

       a Pamlico County grand jury returned indictments charging Defendant with four

       counts of exploitation of an older adult and one count of embezzlement of $100,000 or

       more. On 21 October 2019, a Pamlico County grand jury returned a superseding

       indictment amending the range of dates alleged for one of the charges of exploitation

       of an older adult.

¶9           On 28 January 2020, this matter was called for trial in Pamlico County

       Superior Court, the Honorable John E. Nobles, Jr., presiding. At trial, SBI Agent

       Snead testified that Defendant obtained a total of $123,367.09 from the accounts that

       he held with Mrs. Monk.

¶ 10         Agent Snead explained that, because Defendant linked his personal SECU

       checking account to Mrs. Monk’s now jointly held SECU accounts, SECU transferred

       $21,350 from the joint money-market account to Defendant’s personal checking
                                         STATE V. STEELE

                                          2022-NCCOA-39

                                        Opinion of the Court



       account to cover his overdrafts between 11 August 2015 and 11 May 2016. He also

       testified that Defendant used $102,017 of Mrs. Monk’s money from the jointly-held

       SECU, Wells Fargo, and First Citizens accounts for his benefit, including $15,000 for

       a down payment on a Ford truck titled to Defendant; $6,000 in contributions to his

       IRA; $4,850 for repairs to his Mercedes; $8,000 in payments on his credit card

       account; and $25,250 in cash withdrawals.

¶ 11         Defendant testified that the money in the joint accounts belonged to Mrs.

       Monk, stating, “it was her money—her accounts, her money. I was there to help her.

       It wasn’t about me.” He maintained that he had “no idea” that SECU was transferring

       money from the SECU accounts that he held with Mrs. Monk to cover overdrafts from

       his personal checking account, because he had not reviewed the SECU statements

       and instead “just stuck them in a drawer.” Defendant also testified that Mrs. Monk

       asked him to recruit a new pastor for Pastor Monk’s church and agreed to fund that

       project, and that he withdrew money from the accounts as she requested. However,

       Defendant conceded that he suffered from financial difficulties. Although his annual

       salary was $80,000, he had to pay the IRS “a bunch of money back” at one time and

       had struggled with his finances and bookkeeping.

¶ 12         Mrs. Monk testified that, although she “just turned everything over” to

       Defendant after her husband’s death, she never authorized Defendant to link his

       personal SECU checking account to any joint account in order to cover his overdrafts,
                                          STATE V. STEELE

                                           2022-NCCOA-39

                                         Opinion of the Court



       never gave Defendant permission to withdraw money from the joint accounts for his

       personal use, and never requested that Defendant find a new pastor for the church.

       She also stated that she never gave Defendant permission to use her money to

       purchase a new truck or to fix his Mercedes.

¶ 13         At the close of the State’s evidence, Defendant moved to dismiss the

       embezzlement charge due to insufficient evidence, and he renewed the motion at the

       close of all evidence. The trial court denied the motion both times.

¶ 14         At the charge conference, Defendant submitted a written request for the

       following special jury instruction with regard to the embezzlement charge:

                    Pursuant to NC law, NCGS [§] 54C-165, Any two or more
                    persons may open or hold a withdrawable account or
                    accounts. The withdrawable account and any balance of the
                    account is held by them as joint tenants. You should
                    consider this as well as all other evidence as you evaluate
                    whether the State has proven its case beyond a reasonable
                    doubt.

¶ 15         Defense counsel argued that the proposed special instruction was necessary

       because “if the jury finds that [Defendant] was lawfully on the joint accounts,

       meaning that there was no deception involved, then he would have been entitled to

       use those funds regardless.” The trial court denied Defendant’s request on the

       grounds that the special instruction was likely to confuse the jury.

¶ 16         On 31 January 2020, the jury returned its verdicts finding Defendant guilty of

       all charges. The trial court sentenced Defendant to 6-17 months for three of the four
                                          STATE V. STEELE

                                           2022-NCCOA-39

                                          Opinion of the Court



       counts of exploitation of an older adult and an additional 13-25 months for the fourth

       count, with the sentences to run consecutively in the custody of the North Carolina

       Division of Adult Correction. The court also sentenced Defendant to 73-100 months

       for the embezzlement conviction, to run concurrently with Defendant’s other

       sentences. In addition, the court ordered Defendant to pay $123,367.09 in restitution

       to Mrs. Monk. Defendant entered oral notice of appeal in open court.

                                            Discussion

¶ 17           On appeal, Defendant argues that the trial court erred by (1) denying his

       motion to dismiss the embezzlement charge, and (2) declining to deliver his requested

       special jury instruction. We disagree.

          I.       Motion to Dismiss

¶ 18           Defendant contends that the trial court erred in denying his motion to dismiss

       because the State presented insufficient evidence that (1) he had a fiduciary

       relationship with Mrs. Monk when he converted the funds to his use; (2) he

       wrongfully converted Mrs. Monk’s money to his own use, when he was entitled to the

       funds in the bank accounts as a joint holder; and (3) Defendant embezzled at least

       $100,000.

          A. Standard of Review

¶ 19           We review the denial of a motion to dismiss based on an insufficiency of

       evidence de novo. State v. Parker, 233 N.C. App. 577, 579, 756 S.E.2d 122, 124 (2014).
                                          STATE V. STEELE

                                           2022-NCCOA-39

                                         Opinion of the Court



¶ 20         “A motion to dismiss is properly denied where there is substantial evidence of

       each element of the offense charged and of [the] defendant being the perpetrator of

       that offense.” Id. “Substantial evidence is such relevant evidence as a reasonable

       mind might accept as adequate to support a conclusion.” Id. (citation and internal

       quotation marks omitted). The evidence “should be viewed in the light most favorable

       to the State, giving the State the benefit of every reasonable inference to be drawn

       therefrom. Where the State offers substantial evidence of each essential element of

       the crime charged, [the] defendant’s motion to dismiss must be denied.” Id. (citation

       omitted).

          B. Embezzlement

¶ 21         The felony offense of embezzlement applies to any person “[w]ho is a guardian,

       administrator, executor, trustee, or any receiver, or any other fiduciary[.]” N.C. Gen.

       Stat. § 14-90(a)(3) (2019). Our embezzlement statute also provides that:

                    (b) Any [fiduciary] who shall:

                    (1) Embezzle or fraudulently or knowingly and willfully
                    misapply or convert to his own use, or

                    (2) Take, make away with or secrete, with intent to
                    embezzle or fraudulently or knowingly and willfully
                    misapply or convert to his own use,

                    any money, goods or other chattels, bank note, check or
                    order for the payment of money issued by or drawn on any
                    bank or other corporation, or any treasury warrant,
                    treasury note, bond or obligation for the payment of money
                    issued by the United States or by any state, or any other
                                          STATE V. STEELE

                                            2022-NCCOA-39

                                          Opinion of the Court



                    valuable security whatsoever that . . . belongs to any other
                    person or corporation, unincorporated association or
                    organization . . . , which shall have come into his possession
                    or under his care, shall be guilty of a felony.

       Id. § 14-90(b). In short, “to constitute embezzlement, the property in question initially

       must be acquired lawfully, pursuant to a trust relationship, and then wrongfully

       converted.” State v. Speckman, 326 N.C. 576, 578, 391 S.E.2d 165, 166 (1990). If the

       value of the property embezzled is $100,000 or more, the offense constitutes a Class

       C felony. N.C. Gen. Stat. § 14-90(c).

          C. Fiduciary Relationship

¶ 22         Defendant first argues that the trial court erred in denying his motion to

       dismiss because the State presented insufficient evidence that a fiduciary

       relationship existed between himself and Mrs. Monk. Specifically, Defendant

       contends that “[n]o such relationship existed . . . until the power of attorney was

       executed on June 12, 2015, approximately two months after [Defendant] came into

       possession of the funds in Mrs. Monk’s bank accounts[.]” We disagree.

¶ 23         It is axiomatic that “[t]he relationship created by a power of attorney between

       the principal and the attorney-in-fact is fiduciary in nature[.]” Albert v. Cowart, 219

       N.C. App. 546, 554, 727 S.E.2d 564, 570 (2012). However, a fiduciary relationship

       may arise “under a variety of circumstances; it exists in all cases where there has

       been a special confidence reposed in one who in equity and good conscience is bound
                                          STATE V. STEELE

                                           2022-NCCOA-39

                                         Opinion of the Court



       to act in good faith and with due regard to the interests of the one reposing

       confidence.” State v. Seay, 44 N.C. App. 301, 307, 260 S.E.2d 786, 789 (1979) (citation

       omitted), appeal dismissed and disc. rev. denied, 299 N.C. 333, 265 S.E.2d 401, cert.

       denied, 449 U.S. 826, 66 L. Ed. 2d 29 (1980). Indeed, as this Court explained in State

       v. Newell:

                    In determining whether an agency or fiduciary
                    relationship exists, it is the terms of the relationship that
                    are important and not how the relationship is designated.
                    The question which determines the nature of the
                    relationship between the defendant and the alleged victim
                    is the ownership of the money at the time it came into the
                    hands of the defendant.

       189 N.C. App. 138, 141, 657 S.E.2d 400, 403 (2008) (citation and internal quotation

       marks omitted).

¶ 24         Here, Defendant concedes that he acted as Mrs. Monk’s fiduciary after she

       executed the power of attorney naming Defendant as her attorney-in-fact.

       Nevertheless, the evidence sufficiently established that a fiduciary relationship

       existed between Defendant and Mrs. Monk prior to that point, when he “came into

       possession of the funds in Mrs. Monk’s bank accounts[.]” The parties’ relationship

       was certainly one of special confidence and trust: Defendant called Mrs. Monk “Mom,”

       and she called him “son.” Mrs. Monk “thought he was a man of God” who “loved” and

       was “going to take care of” her. Defendant told Mrs. Monk that “he was there to help”

       her. Only a few weeks after her husband’s funeral, Mrs. Monk granted Defendant
                                             STATE V. STEELE

                                              2022-NCCOA-39

                                             Opinion of the Court



       access to her accounts in reliance on Defendant’s promise to “take care of” her. She

       “turned everything over” to Defendant—including the keys to her home and post

       office box.

¶ 25          Mrs. Monk clearly granted Defendant access to the funds in her bank accounts

       “pursuant to a trust relationship[.]” Speckman, 326 N.C. at 578, 391 S.E.2d at 166.

       Because Defendant and Mrs. Monk had a relationship of trust, and because “it is the

       terms of the relationship that are important and not how the relationship is

       designated[,]” Newell, 189 N.C. App. at 141, 657 S.E.2d at 403 (citation omitted), we

       conclude that there was sufficient evidence that Defendant was acting as Mrs. Monk’s

       fiduciary when he gained access to her money.

          D. Joint Ownership of Bank Accounts

¶ 26          Defendant next argues that the trial court erred in denying his motion to

       dismiss because there was insufficient evidence that Defendant wrongfully converted

       Mrs. Monk’s money to his own use, in that “[a]s a holder of the [joint] accounts, [he]

       was entitled to the balance of the [joint] accounts” that he held with Mrs. Monk.

       Again, we disagree.

¶ 27          In support of his theory of the case, Defendant relies on N.C. Gen. Stat. § 54C-

       165(a), which provides, inter alia:

                     Any two or more persons may open or hold a withdrawable
                     account or accounts. The withdrawable account and any
                     balance of the account is held by them as joint tenants, with
                                          STATE V. STEELE

                                           2022-NCCOA-39

                                         Opinion of the Court



                    or without right of survivorship, as the contract shall
                    provide. . . . Unless the persons establishing the account
                    have agreed with the savings bank that withdrawals
                    require more than one signature, payment by the savings
                    bank to, or on the order of, any persons holding an account
                    authorized by this section is a total discharge of the savings
                    bank’s obligation as to the amount so paid.

       N.C. Gen. Stat. § 54C-165(a).

¶ 28         Defendant interprets this statute as granting joint ownership of the funds

       deposited into the accounts by virtue of his being named a joint holder. Consequently,

       Defendant maintains that as a joint holder of the accounts, he was an owner of the

       funds, and thus, he could not be prosecuted for unlawful withdrawal and use of the

       funds. This contention is without merit.

¶ 29         Although § 54C-165 governs savings banks, it is essentially the same as § 53C-

       6-6 (formerly § 53-146, governing banks) and § 54-109.58 (governing credit unions).

       See id. §§ 53C-6-6(f); 54-109.58(f); 54C-165(a). These statutes simply provide, in sum,

       that the financial institution “may safely pay either of the two persons.” O’Brien v.

       Reece, 45 N.C. App. 610, 617, 263 S.E.2d 817, 821 (1980). It is well established that

       these statutes are “for the protection of the [financial institution] only, and absent

       any other evidence, [are] not dispositive as to the ownership of funds.” Id.

¶ 30         It is true that “[t]he ownership of funds in a bank account is presumed to belong

       to or be owned by the person(s) named on the account.” Mut. Cmty. Sav. Bank, S.S.B.

       v. Boyd, 125 N.C. App. 118, 122, 479 S.E.2d 491, 493 (1997). Nevertheless, where
                                          STATE V. STEELE

                                            2022-NCCOA-39

                                          Opinion of the Court



       ownership is disputed, the presumption may be rebutted with evidence of the “facts

       surrounding the creation and history of the account, the source of the funds, the

       intent of the depositor[,] the nature of the bank’s transactions with the parties, and

       whether the owner of the monies . . . intended to make a gift to the person named[.]”

       Id. at 122, 479 S.E.2d at 494 (citations omitted). “The depositor is . . . deemed to be

       the owner of the funds.” Myers v. Myers, 68 N.C. App. 177, 181, 314 S.E.2d 809, 812

       (1984) (concluding that husband’s unauthorized removal and use of funds deposited

       by wife in a joint checking account supported a claim of conversion). “[A] deposit by

       one party into an account in the names of both, standing alone, does not constitute a

       gift to the other. In order for the exchange of property to constitute a gift, there must

       be donative intent coupled with loss of dominion over the property.” Hutchins v.

       Dowell, 138 N.C. App. 673, 678, 531 S.E.2d 900, 903 (2000). The intent of the parties

       controls when ownership is disputed. McAulliffe v. Wilson, 41 N.C. App. 117, 120, 254

       S.E.2d 547, 549 (1979).

¶ 31         In the instant case, it is undisputed that Mrs. Monk, alone, funded the joint

       accounts. Indeed, Defendant testified that all of the money in the accounts “was [Mrs.

       Monk’s] money.” Thus, Mrs. Monk, as the depositor, was “still deemed to be the owner

       of the funds.” Myers, 68 N.C. App. at 181, 314 S.E.2d at 812.

¶ 32         Moreover, there was ample evidence that Mrs. Monk did not intend to make a

       gift to Defendant of $123,367.09, the total amount of funds that Defendant was
                                         STATE V. STEELE

                                          2022-NCCOA-39

                                         Opinion of the Court



       eventually convicted of embezzling from her. Mrs. Monk testified that she did not give

       Defendant permission to use the funds for his personal expenses, nor did she gift him

       the money. Although there was contrary evidence presented at trial—Defendant

       testified that Mrs. Monk did, in fact, authorize his particular use of the funds—in

       reviewing the denial of a motion to dismiss, we nonetheless must “view [the evidence]

       in the light most favorable to the State, giving the State the benefit of every

       reasonable inference to be drawn therefrom.” Parker, 233 N.C. App. at 579, 756

       S.E.2d at 124.

¶ 33         We conclude that there was sufficient evidence that the funds taken were the

       property of Mrs. Monk, and that she did not have the requisite “donative intent” to

       grant Defendant the money to withdraw and use for his personal benefit. Hutchins,

       138 N.C. App. at 678, 531 S.E.2d at 903. Thus, Defendant was not entitled to convert

       the money to his use without her permission.

          E. Amount Embezzled

¶ 34         Defendant also contends that the State presented insufficient evidence that

       the amount of money he embezzled was $100,000 or more—thus elevating the offense

       to a Class C felony—because: (1) less than $100,000 was taken while Defendant acted

       as a fiduciary to Mrs. Monk; and (2) Defendant did not have the requisite intent to

       embezzle the overdraft fees, and therefore, the amount of money embezzled was less

       than $100,000. We disagree with both contentions.
                                          STATE V. STEELE

                                              2022-NCCOA-39

                                          Opinion of the Court



¶ 35         Defendant first argues that the trial court erred in denying his motion to

       dismiss the Class C embezzlement charge, because there was insufficient evidence

       that Defendant was acting as a fiduciary when he converted $100,000 or more of Mrs.

       Monk’s funds to his personal use. As explained above, there was sufficient evidence

       that Defendant was acting as Mrs. Monk’s fiduciary prior to his appointment as her

       attorney-in-fact. The wrongful conversion of $123,367.09 occurred while Defendant

       acted as a fiduciary. Accordingly, this argument fails.

¶ 36         Second, Defendant maintains that there was insufficient evidence that he had

       the requisite intent to wrongfully convert $21,350 in transfers from a joint account in

       order to cover overdraft fees in his personal checking account. Defendant asserts that

       “[t]here was no evidence that [he] initiated or knowingly allowed those transfers, nor

       was there evidence that [he] was aware of those transfers when they occurred” or that

       “he knowingly linked the joint account to his personal account” with the intent of

       instituting the overdraft transfers.

¶ 37         “The fraudulent intent required [for the offense of embezzlement] is the intent

       to willfully or corruptly use or misapply the property of another for purposes other

       than those for which the agent or fiduciary received it[.]” State v. Rupe, 109 N.C. App.

       601, 609, 428 S.E.2d 480, 486 (1993). “When a defendant receives money under an

       agency relationship and does not transmit it to the party to whom it is due, this is

       circumstantial evidence of intent. Evidence that the defendant was experiencing
                                              STATE V. STEELE

                                               2022-NCCOA-39

                                           Opinion of the Court



       personal financial problems is also circumstantial evidence of intent.” Newell, 189

       N.C. App. at 142–43, 657 S.E.2d at 404 (citations omitted).

¶ 38            Here, there was sufficient evidence of Defendant’s fraudulent intent to

       embezzle $21,350 in overdraft fees from Mrs. Monk. Although Defendant denied

       linking the accounts or knowing that his personal checking account overdrafts were

       being covered with funds from a joint account, the $21,350 in overdraft fees

       constituted more than a quarter of his approximately $80,000 annual salary, and

       Defendant admitted receiving SECU statements for that account. Moreover,

       transfers from the joint account covered Defendant’s personal overdrafts for many

       months, from August 2015 to May 2016, with each month’s statements providing

       Defendant with additional notice of the transfers. Defendant also testified that he

       was experiencing money problems, as he struggled with his finances and

       bookkeeping, and had to pay the IRS “a bunch of money back” at one time.

¶ 39            The evidence was sufficient to support that Defendant embezzled $100,000 or

       more from Mrs. Monk. Accordingly, the trial court did not err in denying Defendant’s

       motion to dismiss the charge of embezzlement.

          II.      Special Jury Instruction

¶ 40            Finally, Defendant argues on appeal that the trial court erred in declining to

       give his requested special jury instruction that “if the jury found that he was lawfully

       named on the joint bank accounts with [Mrs.] Monk, then he would be entitled to use
                                          STATE V. STEELE

                                           2022-NCCOA-39

                                          Opinion of the Court



       the funds in the accounts[.]” A review of the record, however, reveals that Defendant’s

       requested special instruction was in fact a brief summary of N.C. Gen. Stat. § 54C-

       165; counsel had intended to use this statute to argue that Defendant was not guilty

       of the embezzlement charge. We conclude that the trial court did not err in denying

       Defendant’s request for this special instruction.

          A. Standard of Review

¶ 41         A trial court should give a specific jury instruction when “(1) the requested

       instruction [i]s a correct statement of law and (2) [i]s supported by the evidence, and

       . . . (3) the [pattern jury] instruction . . . , considered in its entirety, fail[s] to

       encompass the substance of the law requested and (4) such failure likely misle[ads]

       the jury.” State v. Oxendine, 242 N.C. App. 216, 219, 775 S.E.2d 19, 21–22 (2015)

       (citation omitted). “Where the request for a specific instruction raises a question of

       law,” this Court reviews de novo “the trial court’s decisions regarding jury

       instructions[.]” State v. Palmer, 273 N.C. App. 169, 171, 847 S.E.2d 449, 451 (2020).

       “Failure to give a requested and appropriate jury instruction is reversible error if the

       requesting party is prejudiced as a result of the omission.” State v. Guerrero, 2021-

       NCCOA-457, ¶ 9 (citation omitted).

          B. Discussion

¶ 42         During the charge conference, Defendant requested that the trial court

       instruct the jury that:
                                          STATE V. STEELE

                                           2022-NCCOA-39

                                         Opinion of the Court



                    Pursuant to NC law, NCGS [§] 54C-165, Any two or more
                    persons may open or hold a withdrawable account or
                    accounts. The withdrawable account and any balance of the
                    account is held by them as joint tenants. You should
                    consider this as well as all other evidence as you evaluate
                    whether the State has proven its case beyond a reasonable
                    doubt.

       Defendant requested this special instruction in the hopes of arguing to the jurors that

       if they found that Defendant “was lawfully on the joint accounts, meaning that there

       was no deception involved,” then they should also find that “he would have been

       entitled to use those funds regardless.”

¶ 43         Defendant’s requested special instruction is a correct statement of law insofar

       as “[a]ny two or more persons may open or hold a withdrawable account or accounts.

       The withdrawable account and any balance of the account is held by them as joint

       tenants[.]” N.C. Gen. Stat. § 54C-165(a). It does not, however, accurately negate any

       element of the offense of embezzlement; Defendant was not entitled to spend the

       funds because he was a joint holder of the accounts. Consequently, the trial court

       correctly concluded that such an instruction would have been confusing to the jury.

¶ 44         As we addressed above, N.C. Gen. Stat. § 54C-165 and its related statutes,

       §§ 53C-6-6 and 54-109.58, are “for the protection of the bank only, and absent any

       other evidence, [are] not dispositive as to the ownership of funds.” O’Brien, 45 N.C.

       App. at 617, 263 S.E.2d at 821 (emphases added). Furthermore, Defendant admitted

       at trial that all of the money in the joint accounts belonged to Mrs. Monk: “[I]t was
                                          STATE V. STEELE

                                           2022-NCCOA-39

                                          Opinion of the Court



       her money—her accounts, her money. I was there to help her. It wasn’t about me.”

       Mrs. Monk testified that she granted Defendant joint access so that he could “take

       care of [her].”

¶ 45          Additionally, Defendant can show no prejudice from the trial court’s refusal to

       give the requested special instruction. Indeed, the requested instruction actually

       supports an element of the offense of embezzlement—that Defendant had lawful

       access to the funds. See N.C. Gen. Stat. § 14-90; Speckman, 326 N.C. at 578, 391

       S.E.2d at 166. Thus, there is no reasonable possibility that, had the trial court given

       the requested special instruction, the jury would have reached a different result at

       trial. Moreover, it is evident upon review that the trial court appropriately instructed

       the jury.

¶ 46          Because the requested special instruction could have misled the jury and was

       likely to create an inference unsupported by the law and the record—that Defendant’s

       lawful access to the funds in the joint accounts entitled him to freely spend the money

       therein—the trial court properly declined to deliver Defendant’s requested special

       jury instruction. See Guerrero, 2021-NCCOA-457 at ¶ 9.

                                            Conclusion

¶ 47          For the foregoing reasons, we conclude that the trial court did not err in

       denying Defendant’s motion to dismiss the embezzlement charge, nor in refusing to

       deliver Defendant’s requested special jury instruction.
                      STATE V. STEELE

                       2022-NCCOA-39

                      Opinion of the Court



NO ERROR.

Judges MURPHY and COLLINS concur.